

 
CITY NATIONAL BANK
The way up.
 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
This First Amendment to Credit Agreement is entered into as of August 4, 2008,
by and between PRI Medical Technologies, Inc., a Nevada corporation ("Borrower")
and City National Bank, a national banking association ("CNB").
RECITALS
 
A. Borrower and CNB are parties to that certain Credit Agreement, dated as of
May 1, 2008, (the Credit Agreement, as herein amended, hereinafter the "Credit
Agreement").
 
B. Borrower and CNB desire to supplement and amend the Credit Agreement as
hereinafter set forth.
 
NOW, THEREFORE, the parties agree as follows:
 
1. Definitions. Capitalized terms used in this Amendment without definition
shall have the meanings set forth in the Credit Agreement.
 
2. Amendments. The Credit Agreement is amended as follows:
 
2.1               Section 1.8 (Commitment) is amended in its entirety to provide
as follows:
 
"1.8 'Commitment' means CNB's commitment to make the Loans in the aggregate
principal amount outstanding at any one time of up to ONE MILLION FIVE HUNDRED
THOUSAND AND NO/100THS DOLLARS ($1,500,000.00)."
 
2.2              Section 1.22 (Revolving Credit Commitment) is amended in its
entirety to provide as follows:
 
"1.22 'Revolving Credit Commitment' means CNB's commitment to make the Revolving
Credit Loans in the aggregate principal amount at any one time of up to ONE
MILLION FIVE HUNDRED THOUSAND AND NO/100THS DOLLARS ($1,500,000.00)."
 
2.3              Section 1.25 (Termination Date) of the Credit Agreement is
amended in its entirety to provide as follows:
 
"125 'Termination Date' means August 3, 2009. Notwithstanding the foregoing, CNB
may, at its option, terminate this Agreement pursuant to the Section entitled
"CNB's Remedies"; the date of any such termination will become the Termination
Date as that term is used in this Agreement."
 
1

--------------------------------------------------------------------------------



 
2.4               Section 2.1 (Revolving Credit Loan) is amended in its entirety
to provide as follows:
 
"2.1 'Revolving Credit Loan.' Subject to the terms of this Agreement, CNB agrees
to make loans ("Revolving Credit Loans") to Borrower, from the date of this
Agreement up to and including the Termination Date, at such times as Borrower
may request, up to the amount of the Revolving Credit Commitment. The Revolving
Credit Loans may be repaid and reborrowed at any time up to and including the
Termination Date."
 
3. Existing Agreement. Except as expressly amended herein, the Credit Agreement
shall remain in full force and effect, and in all other respects is affirmed.
 
4. Conditions Precedent. This Amendment shall become effective upon the
fulfillment of all of the following conditions to CNB's satisfaction:
 
4.1               CNB shall have received this Amendment duly executed by
Borrower; and
 
4.2               CNB shall have received a separate Commercial Guaranty
executed by the Guarantor guarantying repayment of all Obligations of Borrower
to CNB.
 
5. Counterparts. This Amendment may be executed in any number of counterparts,
and all such counterparts taken together shall be deemed to constitute one and
the same instrument.
 
6. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be construed in accordance with, and governed by the laws of the
State of California.
 
IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.
 
 
 
"Borrower"
PRI Medical Technologies, Inc., a          
 
By:
/s/       
Bruce J. Haber
      Chairman/Chief Executive Officer          

 
"CNB" 
City National Bank, a national
banking association
         
 
By:
/s/       
George Hill
      Senior Vice President          

 
 
 
2